                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ASHLEY KIRBY                                                                    PLAINTIFF

VS.                                     NO. 3:19CV00188 JM

SAFECO INSURANCE COMPANY OF ILLINOIS                                            DEFENDANT


                                               ORDER

        On December 19, 2019, Chief Judge D. Price Marshall entered an order granting the

defendant’s motion to dismiss in Moffitt, et al. v. State Farm Mutual Automobile Insurance

Company, Case No. 1:19CV0072. On January 6, 2020, the plaintiffs filed a notice of appeal.

The Moffitt case is substantially similar to eight other cases in this district. If affirmed, the

dismissal of Moffitt would be dispositive of each of these cases.

        To maximize the Court’s resources, the Court finds that this and the eight other related

cases should be stayed and administratively terminated pending the mandate of the Eighth

Circuit Court of Appeals in Moffitt v. State Farm.

        The Clerk of the Court is directed to administratively terminate the action without

prejudice to the rights of the parties to reopen the proceedings for the entry of any stipulation,

order, or other purpose required to obtain a final determination of the litigation. However, if the

parties fail to file a motion to reopen the case within the 60-day period after final disposition of

the appeal in Moffitt, this Order will be deemed a dismissal with prejudice of all claims.

        IT IS SO ORDERED this 30th day of January, 2020.



                                                        __________________________________
                                                        James M. Moody Jr.
                                                        United States District Judge
